
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.25


PURCHASE AGREEMENT


        October 25, 2002

To Baron Asset Fund,
    a Massachusetts business trust

Ladies and Gentlemen,

        Wynn Resorts, Limited, a Nevada corporation (the "Company") proposes to
issue and sell to Baron Asset Fund, a Massachusetts business trust, on behalf of
the Baron Growth Fund Series ("Purchaser 1"), and Baron Asset Fund, a
Massachusetts business trust, on behalf of the Baron Small Cap Fund Series
("Purchaser 2"), seven hundred thousand (700,000) shares and three hundred
thousand (300,000) shares, respectively, of the Company's Common Stock, par
value $0.01 per share (the "Common Stock"). Terms not otherwise defined herein
shall have the same meanings set forth in the Underwriting Agreement, dated as
of October 25, 2002, by and among the Company and Deutsche Bank Securities Inc.,
Bear, Stearns & Co. Inc., Banc of America Securities LLC, as Representatives of
the Several Underwriters set forth in Schedule I thereto (the "Underwriters"),
as such Underwriting Agreement may be amended from time to time (the
"Underwriting Agreement"). The Common Stock to be purchased by Purchaser 1 and
Purchaser 2 hereunder will be purchased pursuant to an offering by the Company
under the Registration Statement.

        1.    Purchase, Sale and Delivery of the Common Stock.    On the basis
of the representations, warranties, covenants and agreements herein contained,
and subject to the terms and conditions herein set forth: (i) the Company agrees
to sell to Purchaser 1 and Purchaser 1 agrees to purchase from the Company seven
hundred thousand (700,000) shares of the Common Stock (the "Purchaser 1 Shares")
at a purchase price of $13 per share (the "Per Share Price"); and (ii) the
Company agrees to sell to Purchaser 2 and Purchaser 2 agrees to purchase from
the Company three hundred thousand (300,000) shares of the Common Stock (the
"Purchaser 2 Shares") at the Per Share Price.

        Delivery of the payment of the purchase price for the Purchaser 1 Shares
and the Purchaser 2 Shares shall be made at the place determined in accordance
with Section 2 of the Underwriting Agreement. Such delivery and payment shall be
made at the Closing Date as set forth in such Section 2. Delivery of the
Purchaser 1 Shares and the Purchaser 2 Shares shall be made to Purchaser 1 and
Purchaser 2, respectively, against payment by them of the purchase price for the
Purchaser 1 Shares and the Purchaser 2 Shares, respectively, to the order of the
Company by certified or official bank check payable in New York Clearing House
funds or by wire transfer of immediately available funds to an account
designated by the Company.

        Each of Purchaser 1 and Purchaser 2 hereby represents and warrants that
in connection with its acquisition of shares of Common Stock pursuant to this
Agreement, no filings with the Federal Trade Commission and the Department of
Justice of notification forms under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, are required by the appropriate parties.

        2.    Conditions to Purchase Obligations.    The obligations of
Purchaser 1 and Purchaser 2 to purchase and pay for the Purchaser 1 Shares and
the Purchaser 2 Shares, respectively, shall be subject only to the condition
that the Closing under the Underwriting Agreement shall have occurred
concurrently with the closing under this Agreement.

        3.    Effective Date of Agreement; Termination.    This Agreement shall
become effective upon the effectiveness of the Underwriting Agreement, and shall
terminate solely upon the termination of the Underwriting Agreement.

        4.    Consent and Waiver.    Reference is hereby made to: (i) that
certain Purchase Agreement, dated concurrently herewith, between the Company and
Stephen A. Wynn, pursuant to which, subject to certain conditions, Stephen A.
Wynn or his assignee is to purchase five million five hundred seventy six

--------------------------------------------------------------------------------


thousand nine hundred twenty three (5,576,923) shares of Common Stock at the Per
Share Price; (ii) that certain Purchase Agreement, dated concurrently herewith,
between the Company and Aruze USA, Inc., a Nevada corporation, pursuant to
which, subject to certain conditions, Aruze USA, Inc., or its assignee is to
purchase five million five hundred seventy six thousand nine hundred twenty
three (5,576,923) shares of Common Stock at the Per Share Price; and (iii) that
certain Purchase Agreement, dated concurrently herewith, between the Company and
Zenith Insurance Company, a California corporation, pursuant to which, subject
to certain conditions, Zenith Insurance Company is to purchase one million
(1,000,000) shares of Common Stock at the Per Share Price (collectively, the
"Other Stock Purchase Transactions"). Purchaser 1 and Purchaser 2 each hereby
consents to the Other Stock Purchase Transactions and waives any pre-emptive or
other rights to purchase the equity interests contemplated to be issued in the
Other Stock Purchase Transactions.

        5.    Amendment.    This Agreement may be amended only with the written
consent of the Company, Purchaser 1, Purchaser 2 and each of the Underwriters.

        6.    Parties.    Except as set forth in this Section, this Agreement
shall inure solely to the benefit of, and shall be binding upon, the Company,
Purchaser 1, Purchaser 2 and their respective successors and assigns, and no
other person shall have or be construed to have any legal or equitable right,
remedy or claim under or in respect of or by virtue of this Agreement or any
provision therein contained. Notwithstanding anything to the contrary in the
foregoing, it is expressly agreed that: (i) the Underwriters are intended to be
third party beneficiaries of this Agreement, except for Section 4 hereof, and
the Underwriters shall, except to that extent, be entitled to bring an action
for damages or for specific enforcement of this Agreement in the event of any
breach of this Agreement by either the Company, Purchaser 1 or Purchaser 2; and
(ii) the parties to the Other Stock Purchase Transactions are intended to be
third party beneficiaries of Section 4 of this Agreement.

        7.    Construction.    This Agreement shall be construed in accordance
with the internal laws of the State of Nevada.

        8.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same document.

        If the foregoing correctly sets forth the understanding between you and
the Company, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement among us.

2

--------------------------------------------------------------------------------

    Very truly yours,
 
 
WYNN RESORTS, LIMITED,
a Nevada corporation
 
 
By:
 
/s/  RONALD KRAMER      

--------------------------------------------------------------------------------

        Name:   Ronald Kramer         Title:   President

Accepted as of the date first above written:

BARON ASSET FUND,
a Massachusetts business trust, on
behalf of the Baron Growth Fund Series

By:   /s/  LINDA S. MARTINSON      

--------------------------------------------------------------------------------

        Name:   Linda S. Martinson         Title:   V.P. & General Counsel    

BARON ASSET FUND,
a Massachusetts business trust, on
behalf of the Baron Small Cap Fund Series

By:   /s/  LINDA S. MARTINSON      

--------------------------------------------------------------------------------

        Name:   Linda S. Martinson         Title:   V.P. & General Counsel    

3

--------------------------------------------------------------------------------



QuickLinks


PURCHASE AGREEMENT
